 Case ZJ8-cv 17O8±                                   0       r-;i,-.-I    t     r    .1   .-.   —   -......-.ii--.
                                                PS   P..S




ROSHAN D. SHAH, ESQ.
SCARINCI & HOLLENBECK, LLC
ATEORNEYS AT LAW
1100 Valley Brook Avenue
P.O. Box 790
Lyndhurst, NJ 07071-0790
Telephone: (201) 896-4100
Facsimile: (201) 896-8660
Attorneys for Defendant West New York Board of Education
Our file No.: 13483.5300

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   NEWARK WCINAGE


 GISELA RAMIREZ-RODRIGUEZ,                                  Hon. John Michael Vazquez, U.S.D.J.

                                 Plaintiff,                 Civil Action No.   18-17081    (JMV-Mf)

                            v.

 WEST NEW YORK BOARD OF
 EDUCATION AND JOHN/JANE DOES A
 THROUGH D,

                                 Defendants.



        Plaintiff Gisela Ramirez-Rodriguez, by and through her attorney, and Defendant

West New York Board of Education, by and through its attorneys, hereby consent to

vacating the default entered and permitting the West New York Board of Education until

March   11, 2019,   to file its responsive pleading in this matter.



 /s/John T. Herbert                                          /s/Roshan D. Shah
John T. Herbert, Esq.                                        Roshan D. Shah, Esq.
Herbert Law Group                                            Scarinci & Hollenbeck, LLC
96 Engle Street                                              1100 Valley Brook Avenue
Englewood, NJ                                                Lyndhurst, NJ 07071




4852-5669-9785, v.      1                            1
 Case 2:l8-cv-17081JMVMF Document 8 Filed 03/05/19 Page 2 of 2 PagelD: 36




?l-Ch* ‘3                                 /0                     -
                                                                            /

                                                                     -i-I
  77c-    fr17



   JZsv




4852-5669-9785, V.   1              2
